PER CURIAM.
Certified copy of notice of appeal and notice of settlement of record in this cause were filed in the office of the clerk of this court on July 23, 1932; the appeal having been taken on July 16, 1932, and the record previously settled. No further steps have been taken in this court, and no brief has been filed on the part of the appellant. Pursuant to the practice and rules of this court, the appeal is therefore deemed abandoned and the judgment and order appealed from are affirmed.
All the Judges concur.